IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,381-01


                       EX PARTE JAMES EDWARD JONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. D34884-CR-HC-1 IN THE 13TH DISTRICT COURT
                           FROM NAVARRO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to eighteen years’ imprisonment.

        Applicant contends that he was denied his right to appeal through no fault of his own. After

appointing habeas counsel and holding an evidentiary hearing, the trial court recommends that a late

appeal be granted, and the State indicates that it is not opposed to the granting of a late appeal. See

Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006); Ex parte Axel, 757 S.W.2d 369 (Tex. Crim.
                                                                                                      2
Ohio App. 1988).

          Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. D34884 from the 13th District Court of Navarro County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal.

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 1, 2017
Do not publish